NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10293

                Plaintiff-Appellee,             D.C. No. 1:07-cr-00615-SOM-3

 v.
                                                MEMORANDUM*
EDDY OLGUIN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Eddy Olguin appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, see United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Olguin contends that the district court erred by adopting the generic drug

quantity finding from his presentence investigation report (“PSR”) to determine his

eligibility for a sentence reduction under Amendment 782. He argues that, rather

than relying on that generic finding, the district court was required to make

supplemental factual findings concerning the quantity of drugs involved in his

offense. Contrary to Olguin’s contention, the record reflects that the sentencing

court made a specific drug quantity finding, rather than simply generically

adopting the PSR. Thus, United States v. Rodriguez, 921 F.3d 1149 (9th Cir.

2019), upon which Olguin relies, has no application here. Furthermore, the district

court could not make supplemental drug quantity findings in these proceedings

because it was bound by the specific drug quantity determination made at

sentencing. See United States v. Mercado-Moreno, 869 F.3d 942, 954 (9th Cir.

2017) (supplemental drug quantity findings to determine defendant’s eligibility for

a sentence reduction are authorized only where the original quantity determination

was “ambiguous or incomplete,” not where “the sentencing court found the precise

total quantity of drugs . . . attributable to defendant”). Because Amendment 782

did not lower the base offense level associated with that high drug quantity, the

district court correctly concluded that Olguin is ineligible for a sentence reduction.

See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B); Leniear, 574 F.3d at 674.

To the extent Olguin argues that the district court’s drug quantity determination


                                          2                                     19-10293
was incorrect, that claim is not cognizable in a § 3582(c)(2) proceeding. See

Dillon v. United States, 560 U.S. 817, 826, 831 (2010) (alleged sentencing errors

unrelated to an amendment to the Guidelines are outside the scope of a

§ 3582(c)(2) proceeding).

      AFFIRMED.




                                         3                                      19-10293